ALLOWANCE
	This Office action is responsive to the supplemental after-final amendment filed January 18, 2022.  Claim 64 was canceled.  Claims 1-63 and 65 are pending.

Allowable Subject Matter
Claims 1-63 and 65 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach 
scanning, by the processor, the particular string field for a plurality of fingerprints with either a zero or non-zero false positive rate at each possible location for the plurality of fingerprints, wherein only one fingerprint is selected for each fixed-size signature when a plurality of signatures includes one or more fixed-size signatures and only one fingerprint is selected for each of one or more fixed-size signature substrings of each variable-size signature when the plurality of signatures includes one or more variable-size signatures, wherein each of the plurality of fingerprints of the plurality of signatures is one fragment of a particular fixed-size signature or signature substring, the one fragment having a particular location anywhere within a particular fixed-size signature or signature substring, wherein two or more of the plurality of fingerprints are at different locations within their fixed-size signatures or fixed-size signature substrings, wherein location of a plurality of basic units is location of the first basic unit of the plurality of basic units as recited in independent claim 1;
wherein the first scan step size of single scan engine is larger than the second scan step size of single scan engine while the first set of scan engines has a smaller number of scan engines than the second set of scan engines such that a first product of the first scan step size of single scan engine and the number of scan engines of the first set of scan engines is the same as a second product of the second scan step size of single scan engine and the number of scan engines of the second set of scan engines, wherein the scan step size of single scan engine is a number of one or more basic scan units advanced in the string field for a signature scanning operation when a single scan engine is used and the scan step size of single scan engine is constant for all signature scanning operations, and wherein the first product and second product result from a multiplication operation as recited in independent claim 29; and

fingerprint scan engine which scans a string field for a plurality of non-hashed fingerprints of a plurality of signatures with either a zero or non-zero false positive rate, wherein only one first fingerprint is selected for each fixed-size signature when the plurality of signatures includes one or more fixed-size signatures and only one second fingerprint is selected for each of one or more fixed-size signature substrings of each variable-size signature when the plurality of signatures includes one or more variable-size signatures, wherein each of the plurality of fingerprints of the plurality of signatures is one fragment of a particular fixed-size signature or signature substring, the one fragment having a particular location anywhere within the particular fixed-size signature or signature substring, wherein two or more of the plurality of fingerprints are at different locations within their fixed-size signatures or .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992